         Case 1:19-cr-00722-PKC Document 29 Filed 01/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                               No. 13-CR-903 (LAP)
-against-
                                               No. 19-CV-519 (LAP)
CHARLES FAMILETTI, JR.,
                                                       ORDER
                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Although the Court has no record of receiving Mr.

Familetti’s privilege waiver, he did append it to his recent

letter.    (Dkt. no. 143.)     The Government shall respond to Mr.

Familetti’s § 2255 petition [dkt. no. 133] no later than

February 8, 2021, and Mr. Familetti may reply no later than

thirty days after the Government’s response is served on him.

The Clerk of the Court shall send a copy of this order to Mr.

Familetti.

SO ORDERED.

Dated:       January 6, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
